— Appeal from a decision of the Unemployment Insurance Appeal Board, filed January 17, 1975, which disqualified claimant from receiving benefits because he voluntarily left his employment in order to marry in Persia. Claimant’s testimony that he went to Persia to attend to the health and business needs of his sick father and his previous statement that he went to Persia to marry presented a factual issue and an issue of credibility. The resolution of these issues was within the province of the board and, since its determination is supported by substantial evidence, it should not be disturbed (Matter of Weber [Catherwood], 32 AD2d 697). Decision affirmed, without costs. Herlihy, P. J., Greenblott, Kane, Koreman and Main, JJ., concur.